DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 16-20 in the reply filed on 12/16/20 is acknowledged.  The traversal is on the ground(s) that the preliminary amendment was not considered.  The applicant has now elected claims 16-24 and 26-28.  The examiner agrees with the traversal.  The applicant also regards claim 1 as generic.  However, claim 1 does not contain the structural limitations of claim 16 such as any details to the table and seat limitations or other structural limitations drawn to the modular unit.
Claims 16-24 and 26-28 are examined below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-24 and 26-28 are rejected for depending from claim 16. 
Claim 24 recites “a first hingedly coupled to the second,” and is confusing.  This should recite “a first flat portion hingedly coupled to a second flat portion” or the like.
Also, “the second” lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2014/0144088 to Heger in view of U.S. Patent No. 8,006,986 to Pazhoor.
Regarding claim 16, Heger discloses a frame formed by side walls (fig. 2: see walls adjacent to 46), ceiling (top) and an opening (area adjacent 56) from front to back, and bi-fold doors (see two doors (56) and modular elements being chairs and desks (para. 0045).  However, Heger does not disclose locking castors.  Pazhoor discloses locking castors (column 4, lines 61-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heger by using locking castors in order to more easily move the structure.  
St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.   The use of more would accommodate more than one person.

Claims 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2014/0144088 to Heger in view of U.S. Patent No. 8,006,986 to Pazhoor further in view of U.S. Patent No. 5,426,900 to Springer.
Regarding claim 17, Heger does not disclose a seat, desk, microwave and refrigerator being coupled to walls.  Springer discloses these attached to walls of a modular unit (FR-3, CT-7, CT-3, AP-1, AP-3, AB-3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heger by attaching such equipment to separate first and second walls, as claimed in the instant application in order to provide comfortable living quarters.  The use of these on first and second walls would have been an obvious design choice based upon selected space constraints.




Claims 18, 19, 21, 22, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2014/0144088 to Heger in view of U.S. Patent No. 8,006,986 to Pazhoor further in view of U.S. Patent No. 5,775,034 to Logue.

Regarding claim 19, regarding the limitation of cushions, cushions are not explicitly disclosed by Logue but appear to be shown in the figures (fig. 18A: see curved sections on backing and sitting portions). It would have been obvious to one in the art to use such a seat since cushions are well known to make seats comfortable.  
Regarding claims 21 and 22, Heger does not disclose folding seats, hinged, having cushions.  Logue discloses a modular living space having a desk and seats 9fig. 15A), the seat having at least two foldable sections (sitting portion and back portion) inherently folding by hinges as hinges are necessary to fold into stowable and deployed orientations. Also, regarding the limitation of cushions, cushions are not explicitly disclosed by Logue but appear to be shown in the figures (fig. 18A: see curved sections on backing and sitting portions). It would have been obvious to one in the art to use such a seat since cushions are well known to make seats comfortable and folding seats are well known to save space.  
Regarding claim 24, Heger does not disclose a desk with two flat portions hingedly connected.  Logue discloses a flat desk with two flat portions (fig. 4: see desk removed from space 2 and flat bar and flat leg, the flat desk being hingedly stored within the wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heger by adding such a desk in order to save space.

Regarding claim 28, Heger in view of Logue discloses the seat and desk as extending past a first wall, the wall being defined as the first and second structural members (Logue fig 16C: see extensions of both past two structural walls).

Claim Objections
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 23, the prior art of record does not disclose the limitations of claim 16 and the first seat and desk form parallel coplanar flat surface defining between a first and second structural member positioned in parallel with each other with no portions of the desk and seat extending past the structural members.  Regarding claim 27, the prior art of record does not disclose the limitations of claim 16 and the addition of the first seat and desk including slidable tracks to enable sliding only in a vertical direction and not any other direction.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633